Exhibit 10.1

 

LOAN AGREEMENT

 

 

THIS LOAN AGREEMENT is effective of March 15, 2018, by and between SAKER
AVIATION SERVICES, INC., a corporation organized and existing under the laws of
the State of Nevada, with its principal place of business at 20 South Street,
Pier 6 East River, New York, NY 10004 (collectively, “Borrower” or “Borrowers”)
and KEYBANK NATIONAL ASSOCIATION, a national banking association with a banking
office at 731 Chestnut Street, Emmaus PA 18049 (together with its successors and
assigns, “Lender”).

 

In consideration of the premises and of the mutual covenants contained in this
Agreement and intending to be legally bound, the parties agree as follows:

 

ARTICLE I. Definitions

 

1.1     Definitions. As used in this Agreement, unless otherwise specified, the
following terms shall have the following respective meanings:

 

“Acquisition” – the purchase of the assets or stock of any Target Company, as
set forth in any Purchase Agreement.

 

“Acquisition Loan” - the Acquisition Loan(s) extended by Lender to Borrower
pursuant to Section 2.3 hereof.

 

“Acquisition Note” - the Multiple Draw Note (Acquisition) executed by Borrower
on the date hereof, as may be amended, supplemented, renewed, extended or
replaced from time to time.

 

“Advances” - the Revolving Credit Loans.

 

“Affiliate” - with respect to any Person, (a) any Person which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (b) any Person which beneficially owns or holds ten percent (10%) or
more of any class of the voting or other Equity Interests of such Person, (c)
any Person that ten percent (10%) or more of any class of voting interest or
other Equity Interests of which is beneficially owned or held, directly or
indirectly, by such Person, or (d) any Person who is a director or officer (i)
of such Person, (ii) of any Subsidiary of such Person, or (iii) of any Person
described in clause (a) above.

 

“Agreement” - this Loan Agreement, including any Schedule, addendum or exhibit
hereto, as the same may be amended, supplemented, restated or otherwise modified
from time to time.

 

“Borrower” and “Borrowers” - individually or collectively, as the context may
require, Borrower(s) set forth in the first paragraph of this Agreement, and any
other Person who may hereafter become a party hereto. Unless the context clearly
indicates otherwise herein, any reference to Borrower shall refer collectively
to all Borrowers.

 

“Business Day” - a day of the year which is neither a Saturday or Sunday nor a
legal holiday on which banks are required or authorized by law to close in
Cleveland, Ohio or Philadelphia, Pennsylvania; provided, however, if the
applicable Business Day relates to any Loans based on the LIBOR Rate (as defined
in the Note), such day must also be a day on which dealings are carried on in
the London interbank market.

 

“Charter Documents” - as to any Person (other than a natural person), the
charter, certificate or articles of incorporation or organization, by-laws,
regulations, general or limited partnership agreement, certificate of limited
partnership, articles of organization, operating agreement, and other similar
organizational or governing documents of such Person, together with any other
instrument, indenture, agreement or other document or any statutory equivalent
respecting the organization, governance or operation of such Person; in each
case whether now or hereafter existing, and as each has been and hereafter may
be supplemented, modified, amended, restated or replaced from time to time.

 

“Closing” or “Closing Date” - the date when the initial Loans are advanced
pursuant to this Agreement, or such other date upon which the parties may agree.

 

“Code” - the Internal Revenue Code of 1986, as amended, together with the rules
and regulations promulgated thereunder.

 

“Collateral” - all property, including personal property, intangible property,
fixtures and real property, pledged by any Loan Party to secure repayment of the
Loans, and which property may also secure the repayment of other Obligations
owed by any Loan Party to Lender or Lender’s Affiliates.

 

“Collateral Documents” - collectively, any Security Agreement, pledge agreement,
mortgage, deed of trust, assignment, guaranty, and any and all other documents
at any time executed and delivered in connection therewith or with this
Agreement (other than the Notes), and any and all amendments, restatements,
renewals or replacements thereof.

 

 

--------------------------------------------------------------------------------

 

 

“Collection Account” - a commercial Deposit Account maintained by Borrower with
Lender or a Lender Affiliate, without liability by Lender or a Lender Affiliate
to pay interest thereon, from which account Lender shall have the exclusive
right to withdraw funds until all Obligations are paid, performed, and observed
in full.

 

“Compliance Certificate” – a certificate substantially in the form of Exhibit A
hereto, in form and substance satisfactory to Lender.

 

“Consolidated” - the consolidation of the financial statements or accounts (as
applicable) for Borrower and its Subsidiaries in accordance with GAAP.

 

“Control” - (a) the power to vote at least 50% of the outstanding shares of any
class of stock of a corporation or equity, membership or ownership interest in
any partnership, limited partnership, limited liability company or other
business entity or (b) the beneficial ownership of at least 50% of (i) the
outstanding shares of any class of stock of a corporation or (ii) of any
outstanding equity, membership or ownership interest in any other Person.

 

“Controlled Group” - Borrower and each Person required to be aggregated with
Borrower and treated as a single employer under Code Section 414.

 

“Disbursement Request” – that certain Disbursement Request and Authorization
dated the date hereof whereby the Borrower directs payment of fees and
distribution of the Loan proceeds.

 

“Distributions” – all distributions of cash, securities or other property (other
than partnership interests or other equity interests) on or in respect of any
partnership interest in Borrower, and all purchases, redemptions or other
acquisitions by Borrower of any partnership interest of Borrower, determined for
Borrower in accordance with GAAP.

 

“Environment” - any water including, but not limited to, surface water and
ground water or water vapor; any land including land surface or subsurface;
stream sediments; air; fish; wildlife; plants; and all other natural resources
or environmental media.

 

“Environmental Laws” - all federal, state, county, provincial and local
environmental, land use, zoning, health, chemical use, safety and sanitation
laws, statutes, ordinances, regulations, codes, rules, order or decree, relating
to the protection of the Environment and/or governing the use, storage,
treatment, generation, transportation, processing, handling, production or
disposal of Hazardous Substances and the policies, guidelines, procedures,
interpretations, decisions, orders and directives of any governmental authority
with respect thereto.

 

“ERISA” - the Employee Retirement Security Act of 1974, as amended from time to
time, and the regulations promulgated pursuant thereto.

 

“ERISA Affiliate” - any Person which together with Borrower would be treated as
a single employer under ERISA.

 

“ERISA Event” - means (a) the existence of a condition or event with respect to
an ERISA Plan that presents a risk of the imposition of an excise tax or any
other liability on Borrower or of the imposition of a Lien on the assets of
Borrower; (b) the engagement by a Controlled Group member in a non-exempt
“prohibited transaction” (as defined under ERISA Section 406 or Code Section
4975) or a breach of a fiduciary duty under ERISA that could result in liability
to Borrower; (c) the application by a Controlled Group member for a waiver from
the minimum funding requirements of Code Section 412 or ERISA Section 302 or a
Controlled Group member is required to provide security under Code Section
401(a)(29) or ERISA Section 307; (d) the occurrence of a Reportable Event with
respect to any Pension Plan as to which notice is required to be provided to the
PBGC; (e) the withdrawal by a Controlled Group member from a Multiemployer Plan
in a “complete withdrawal” or a “partial withdrawal” (as such terms are defined
in ERISA Sections 4203 and 4205, respectively); (f) the involvement of, or
occurrence or existence of any event or condition that makes likely the
involvement of, a Multiemployer Plan in any reorganization under ERISA Section
4241; (g) the failure of an ERISA Plan (and any related trust) that is intended
to be qualified under Code Sections 401 and 501 to be so qualified or any “cash
or deferred arrangement” under any such ERISA Plan to meet the requirements of
Code Section 401(k); (h) the taking by the PBGC of any steps to terminate a
Pension Plan or appoint a trustee to administer a Pension Plan, or the taking by
a Controlled Group member of any steps to terminate a Pension Plan; (i) the
failure by a Controlled Group member or an ERISA Plan to satisfy any
requirements of law applicable to an ERISA Plan; (j) the commencement, existence
or threatening of the incurrence by a Controlled Group member of a claim,
action, suit, audit or investigation with respect to an ERISA Plan, other than a
routine claim for benefits; or (k) any occurrence by or any expectation of the
incurrence by a Controlled Group member of any liability for post-retirement
benefits under any Welfare Plan, other than as required by ERISA Section 601, et
seq. or Code Section 4980B.

 

“ERISA Plan” - an “employee benefit plan” (within the meaning of ERISA Section
3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.

 

- 2 -

--------------------------------------------------------------------------------

 

 

“Event of Default” - has the meaning set forth in Section 8.1 herein or any
event or condition which with notice, passage of time or determination by
Lender, or any combination of the foregoing, would constitute an Event of
Default.

 

“GAAP” - generally accepted accounting principles in the United States of
America in effect from time to time, which shall include the official
interpretations thereof by the Financial Accounting Standards Board, and
consistently applied from period to period.

 

“Guarantor” or “Guarantors” - individually, each Person, if any who guarantees
payment of any Obligations.

 

“Hazardous Substances” - without limitation, any hazardous, toxic or dangerous
substance, waste or material.

 

“Indebtedness” - for any Person (excluding in all cases trade payables payable
in the ordinary course of business by such Person), (a) all obligations to repay
borrowed money, direct or indirect, as borrower or guarantor, incurred or
assumed, (b) all obligations for the deferred purchase price of capital assets,
(c) all obligations under conditional sales or other title retention agreements,
(d) all obligations (contingent or otherwise) under any letter of credit,
banker’s acceptance, or pursuant to any Interest Rate Agreement, (e) all
synthetic leases, (f) all lease obligations that have been or should be
capitalized on the books of such Person in accordance with GAAP, (g) all
obligations of such Person with respect to asset securitization financing
programs to the extent that there is recourse against such Person or such Person
is liable (contingent or otherwise) under any such program, (h) all obligations
to advance funds to, or to purchase assets, property or services from, any other
Person in order to maintain the financial condition of such Person, and (i) any
other transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements.

 

“Intellectual Property” – any and all intellectual property, including
copyrights, copyrights licenses, patents, patent licenses, trademark, trademark
licenses, technology, know-how and processes, all rights therein, and all rights
to sue at law or in equity for any past, present or future infringement,
violation, misuses, misappropriation or other impairment thereof, whether
arising under US or foreign laws or otherwise, including the right to receive
injunctive relief and all proceeds and damages therefrom.

 

“Interest Rate Agreement” - any agreement or arrangement for a derivative or
hedging product, including, without limitation, interest rate, exchange rate or
equity swaps, futures, options, caps, floors, collars, or forwards now or
hereafter executed and any cancellation, buyback, reversals, terminations or
assignments thereto.

 

“Lender Affiliate” and collectively “Lender Affiliates” - any bank or non-bank
Subsidiaries (other than Lender) of KeyCorp and its successors.

 

“Lien” - means any mortgage, security interest, lien, charge, encumbrance on,
pledge or deposit of, or conditional sale or other title retention agreement
with respect to any property or asset.

 

“Loan” - the credit to Borrower extended by Lender in accordance with Article II
hereof or otherwise under this Agreement pursuant to any Note, including without
limitation, each Revolving Credit Loan, Acquisition Loan and Term Loan, and
“Loans” - collectively all of the Revolving Credit Loans, Acquisition Loans and
Term Loans.

 

“Loan Account” - has the meaning set forth in Section 2.5 herein.

 

“Loan Document” and collectively, “Loan Documents” - this Agreement, the
Collateral Documents, the Notes, and any other document, instrument or agreement
entered into from time to time evidencing or securing or in connection with the
Loan, or performance of Borrower’s or any guarantor’s obligations in connection
with the transactions contemplated hereunder, each as may be amended,
supplemented or otherwise modified from time to time.

 

“Loan Party” or “Loan Parties” - singularly or collectively, as the context may
require, any Borrower, any guarantor, general partner of any Borrower or any
guarantor, and any other Person (other than Lender or Lender Affiliates) that
becomes a party to this Agreement or any of the other Loan Documents, and their
successors and assigns.

 

“Margin Stock” - has the meaning given under Regulation U of the Board of
Governors of the Federal Reserve System, as amended from time to time.

 

“Material Adverse Change” - any event, condition or contingency that Lender
determines has or is reasonably likely to be materially adverse to: (a) the
property, assets, financial condition, business, or operations of a Loan Party;
(b) the ability of any Loan Party to perform any of its obligations under this
Agreement or any other Loan Document to which it is a party; (c) the legality,
validity or enforceability of the Obligations of any Loan Party under this
Agreement or any other Loan Document to which it is a party; (d) the value of
the Collateral or Lender’s interest therein; or (e) the ability of Lender to
exercise its rights and remedies under the Loan Documents or under the law.

 

“Note” or “Notes” - singularly or collectively, as the context may require, each
Revolving Credit Note, Acquisition Note, and Term Note and any other note or
notes of Borrower executed, delivered and subject to this Agreement, together
with all extensions, renewals, refinancings or refundings in whole or in part,
as amended, modified, supplemented or restated from time to time.

 

- 3 -

--------------------------------------------------------------------------------

 

 

“Obligations” - collectively, (a) all Indebtedness and other obligations
incurred by Borrower to Lender pursuant to this Agreement and includes, without
limitation, the principal of and interest on all Notes; (b) each amendment,
extension, renewal or refinancing thereof in whole or in part; (c) the
commitment and other fees, and any prepayment fees payable under this Agreement
or any other Loan Document; (d) every other liability, now or hereafter owing to
Lender or any Lender Affiliate by Borrower or any Loan Party, and includes,
without limitation, any Interest Rate Agreement entered into by Borrower with
Lender or any Lender Affiliate and every other liability, whether owing by only
Borrower or by Borrower with one or more others in a several, joint or joint and
several capacity, whether owing absolutely or contingently, whether created by
note, overdraft, guaranty of payment or other contract or by quasi-contract,
tort, statute or other operation of law, whether incurred directly to Lender or
any Lender Affiliate or acquired by Lender or any Lender Affiliate by purchase,
pledge or otherwise and whether participated to or from Lender or any Lender
Affiliate in whole or in part; and (e) all Related Expenses.

 

“PBGC” - the Pension Benefit Guaranty Corporation or its successor.

 

“Pension Plan” - any ERISA Plan that is a “pension plan” within the meaning of
ERISA.

 

“Permitted Distribution” - any distributions to Borrower’s shareholders in an
amount equal to the amount of tax liability required to be paid by such
shareholders as a result of Borrower’s taxable income passing through and being
taxable to such shareholders, as applicable.

 

“Permitted Liens” – (a) any Liens securing the Obligations, (b) Liens for taxes,
assessments or similar charges not yet due and payable, (c) purchase money Liens
or security interests on property acquired by Borrower in the ordinary course of
business to secure Indebtedness outstanding on the date of this Agreement or
otherwise permitted hereunder and (d) Liens which, as of the date of this
Agreement, have been disclosed to and approved by Lender in writing.

 

“Person” - any individual, corporation, limited liability company, partnership,
joint venture, trust, unincorporated association, government or political
subdivision or other entity, body, organization or group.

 

“Purchase Agreement” – any stock or asset purchase agreement by and between
Borrower and a Target Company, in form and content satisfactory to Lender (and
together with any amendments, supplements or modifications) and all agreements,
documents and instruments executed in connection therewith or related thereto.

 

“Related Expenses” - any and all costs, liabilities and expenses (including,
without limitation, losses, damages, penalties, claims, actions, reasonable
attorneys’ fees, legal expenses, judgments, suits and disbursements) reasonably
incurred by, or imposed upon, or asserted against, Lender in any attempt by
Lender:

 

(a)     to obtain, preserve, perfect, or enforce any security interest evidenced
by (i) this Agreement, or (ii) any other pledge agreement, mortgage, deed of
trust, guaranty, security agreement, assignment, or security instrument executed
or given by Borrower or any other Loan Party to or in favor of Lender;

 

(b)     to obtain payment, performance, and observance of any and all of the
Obligations;

 

(c)     to maintain, insure, audit, inspect, collect, preserve, repossess, and
dispose of any of the Collateral including, without limitation, costs and
expenses for appraisals, assessments and audits of Borrower or the Collateral;
and

 

(d)     incidental or related to (a) through (c) above, including, without
limitation, interest thereupon from the date incurred, imposed, or asserted
until paid at the rate otherwise payable as set forth in any Note, but in no
event greater that the highest rate permitted by law.

 

“Reportable Event” - any reportable event as defined in Title IV of ERISA, or in
regulations issued thereunder.

 

“Revolving Credit Loan” - any Advance made under the Revolving Credit Note or
otherwise hereunder.

 

“Revolving Credit Note” - the Revolving Line of Credit Note (Working Capital)
executed by Borrower on the date hereof, as may be amended, supplemented,
renewed, extended or replaced from time to time.

 

“Security Agreement” – that certain Security Agreement given by Borrower to
Lender and all amendments, supplements or other modifications thereto.

 

“Schedule” - any Schedule that may be attached to this Agreement and made a part
hereof.

 

“Subordinated Debt” – the aggregate outstanding obligations of all Indebtedness
subordinated to the Loans in Lien and right of payment in accordance with a
subordination agreement in form and substance satisfactory to Lender.

 

- 4 -

--------------------------------------------------------------------------------

 

 

“Subordination Agreement” – a subordination agreement, in form and substance
satisfactory and which subordinates third-party Indebtedness to the Obligations,
as it may be amended, supplemented or otherwise modified from time to time.

 

“Subsidiary” - means any Person of which more than fifty percent (50%) of the
following is, at the time, owned or controlled, directly or indirectly, by
Borrower or one or more other Subsidiaries: (a) the voting stock or units
entitling the holders thereof to elect a majority of the board of directors,
managers, or trustees thereof, or (b) the interest in the capital or profits of
such Person.

 

“Target Company” – any Person or business entity, who sells or intends to sell
all or a portion of its assets to Borrower, and who shall be acceptable to
Lender in its sole discretion.

 

“Term Loan” - the Term Loan extended by Lender to Borrower pursuant to Section
2.2 hereof.

 

“Term Note” - the Term Note executed by Borrower on the date hereof, as may be
amended, supplemented, renewed, extended or replaced from time to time.

 

“USA Patriot Act” - the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

“Waivers” – singularly or collectively as the context my require, Landlord’s
Waiver and Mortgagee Waiver, each substantially form and substance satisfactory
to Lender, executed and delivered in connection with this Agreement, as amended,
modified or supplemented from time to time.

 

1.2     Accounting Terms; Singular and Plural. All accounting terms not
otherwise defined herein shall have the meaning assigned to them in accordance
with GAAP. In this Agreement unless the context otherwise requires, words in the
singular include the plural and the plural include the singular.

 

ARTICLE II. The Financing

 

2.1     The Revolving Loan Facility.

 

(a)     Revolving Credit Loans. Subject to the terms and conditions in this
Agreement and the Revolving Credit Note, Lender agrees to make available to
Borrower, in Lender’s discretion, Revolving Credit Loans to Borrower in the
maximum principal amount of the face amount of the Revolving Credit Note. The
obligation of Borrower to repay the unpaid principal amount of the Revolving
Credit Loans and to pay interest on the outstanding principal amount thereof
will be evidenced in part by the Revolving Credit Note. Nothing in this
Agreement shall be construed to as an obligation or commitment of Lender to make
any such Revolving Credit Loan, and the making of any Revolving Loan shall be in
the sole and absolute discretion of Lender and shall be repayable upon demand
for any reason or no reason.

 

2.2     Term Loan Facility. Lender hereby agrees to extend a Term Loan on the
date hereof to Borrower, subject to the terms and conditions of this Agreement
and the Term Note.

 

2.3     Acquisition Loan Facility. Lender hereby agrees to make available to
Borrower, in Lender’s discretion, one or more loans to be used for the
acquisition by Borrower of one or more business entities and/or such entities’
stock or assets (each an “Acquisition Loan”) on or after the date hereof to
Borrower, subject to the terms and conditions of this Agreement and the
Acquisition Note. Nothing in this Agreement shall be construed to as an
obligation or commitment of Lender to make any such Acquisition Loan, and the
making of any Acquisition Loan shall be in the sole and absolute discretion of
Lender.

 

2.4     Fees. On the date hereof, Borrower shall pay those fees set forth in the
Disbursement Request, if any.

 

2.5     Loan Account. Lender shall open and maintain in its books and records,
in accordance with its customary procedures, a loan account (the “Loan Account”)
in the name of Borrower in which shall be recorded the date and amount of each
Loan made by Lender and the date and amount of each payment and prepayment in
respect thereof. Lender shall record in the Loan Account the principal amount of
the Loans owing to Lender from time to time. Except in the case of manifest
error in computation, the Loan Account will be conclusive and binding on
Borrower as to the accuracy of the information contained therein. Failure by
Lender to make any such notation or record shall not affect the Obligations of
Borrower to Lender with respect to the Loans.

 

2.6     Payments. All payments to be made in respect of principal, interest,
fees or other amounts due from Borrower under this Agreement or under the Notes
are payable on the day when due, without presentment, demand, protest or notice
of any kind, all of which are expressly waived. All such payments must be made
to Lender, in U.S. Dollars and in immediately available funds. Lender shall not
be required to credit the Loan Account for the amount of any item of payment or
other payment which is reasonably unsatisfactory to Lender. Lender may charge
the Loan Account for the amount of any item of payment or other payment which is
returned to Lender unpaid or otherwise not collected.

 

- 5 -

--------------------------------------------------------------------------------

 

 

2.7     Increased Costs. If Lender shall have determined, after the closing of
the Loans, that the adoption of, any change in or any change in the
interpretation of, any law applicable to financial institutions including,
without limitation, (a) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and (b) the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, by any governmental authority exercising control over Lender or Lender
Affiliates, or the compliance by Lender with any law (including, without
limitation, Regulation D of the Board of Governors of the Federal Reserve System
and regulations of the Securities Exchange Commission relating to financial
instruments), imposes any reserve, deposit, allocation of capital or similar
requirement or any tax (other than taxes on Lender’s income) on Lender or any
Lender Affiliate which has the effect of reducing the rate of return on Lender’s
capital (or the capital of the holding company) or increases the amount of
capital required to be maintained by Lender or any Lender Affiliate then, and in
each such case, Lender may require Borrower to pay the amount necessary to
compensate Lender or any Lender Affiliate for such reduced rate of return or
increased capital requirement. Lender will deliver to Borrower a statement of
the justification for the compensation and setting forth the additional amounts
to be paid, and the determination by Lender shall be conclusive absent obvious
error and shall be payable by Borrower to Lender upon Lender’s demand. In
determining any such amount, Lender may use reasonable averaging and attribution
methods. If the amount set forth in such statement is not paid within fifteen
(15) days after such presentation of such statement, interest will be payable on
the unpaid amount at the rate otherwise payable on such Loan from the due date
until paid (before and after judgment). Failure on the part of Lender to demand
compensation for any reduction in return on capital with respect to any period
shall not constitute a waiver of Lender’s rights to demand compensation in such
period or in any other period. The protection of this Section shall be available
to Lender regardless of any possible contention of invalidity or inapplicability
with respect to the applicable law, regulation or other condition that shall
have been imposed.

 

2.8      Charge to Account. On the date that any principal of, or interest on,
the Loan, or of any fees, expenses or charges payable are due, Borrower
authorizes Lender to debit its deposit account, designated by Borrower and
Lender and maintained with Lender, on such due date in an amount equal to such
unpaid principal, interest, fee, expense or charge, as applicable; provided that
Lender shall be under no obligation to so debit any such deposit account on the
due date.

 

ARTICLE III. Representations and Warranties

 

Borrower makes the following representations and warranties, which shall be
deemed to be continuing representations and warranties so long as any
Obligations of Borrower to Lender or any Lender Affiliate remains unpaid:

 

3.1     Good Standing and Authority. Borrower is an entity, duly organized, and
validly existing, and in good standing under the laws of the state of its
formation or organization; has all necessary power and authority to own its
property and transact the business in which it is engaged; is duly licensed or
qualified and in good standing in each other jurisdiction in which the conduct
of such business requires such licensing or such qualification, except where the
failure to be so licensed or qualified would not have a material adverse effect.
Borrower has all necessary power and authority to enter this Agreement, to incur
the obligations provided for in, to own its properties and to execute, deliver,
observe and perform this Agreement, the Notes, the Collateral Documents, the
Purchase Agreement and any other document executed in connection with this
Agreement from time to time, all of which have been duly authorized, executed
and delivered by all proper and necessary action by Borrower and the owners of
Borrower.

 

3.2     Name and Location of Borrower. Borrower represents that the name of such
Borrower printed on the signature page hereto is the name of Borrower that is
stated to be its name on the public organic record. Borrower maintains its
principal office at which it keeps its books and records concerning the
Collateral at the location set forth in the first paragraph of this Agreement
(unless Borrower has designated otherwise in writing).

 

3.3     Officers and Directors. The names and titles of all executive officers
and directors of the Borrower, as of the Closing Date, are set forth on Schedule
3.3.

 

3.4     Valid and Binding Obligation. This Agreement, the Collateral Documents,
the Notes, and any other documents executed in connection herewith have been
duly executed by Borrower and have been authorized by all required actions and
constitute the legal, valid and binding obligations of Borrower, enforceable in
accordance with their respective terms except as enforceability thereof may be
limited by applicable bankruptcy, insolvency or other similar laws affecting
creditor’s rights generally.

 

3.5     Good Title. Except as otherwise provided herein or as previously
disclosed in Borrower’s financial statements or in writing to Lender if and as
accepted by Lender, Borrower owns and has good, marketable and fee title to or
valid leasehold interests in, its owned real properties in accordance with laws
of the jurisdiction where located and good and marketable title to all of its
other personal property and assets, none of which is subject to any mortgage,
indenture, pledge, lien, conditional sale contract, security interest,
encumbrance, claim, trust or charge except as otherwise permitted herein.
Borrower has not executed any security documents or financing statements
relating to such properties except in accordance with the terms of any Permitted
Liens. Each lease, if any, to which Borrower is a party as listed on Schedule
3.5 is in full force and effect and no material default on the part of Borrower
or, to its knowledge, any other party thereto exists.

 

- 6 -

--------------------------------------------------------------------------------

 

 

3.6     Litigation. Other than those disclosed to and acknowledged by Lender in
writing, there are no actions, suits, proceedings (whether or not on behalf of
Borrower) or investigations pending or, to the best of Borrower’s knowledge,
threatened against or affecting Borrower or its respective property in any
court, or before or by any federal, state or municipal or other governmental
department, commission, board, bureau, agency or other instrumentality, domestic
or foreign, which, if adversely determined, in any case or in the aggregate,
would reasonably be expected to result in a Material Adverse Change, or which
question the validity of this Agreement, the Notes, the Collateral Documents or
other documents required by this Agreement, or any action taken or to be taken
pursuant to any of the foregoing.

 

3.7     No Consent or Filing. No consent, license, approval or authorization of,
or registration, declaration or filing with, any court, governmental body or
authority or other Person, which has not been obtained or made, is required in
connection with the Acquisition and the valid execution, delivery or performance
of this Agreement, the Notes, the Collateral Documents or other documents
required by this Agreement or in connection with any of the transactions
contemplated thereby, other than filings and recordings to be made by Lender in
connection with the Collateral Documents. Each Acquisition has been consummated
in accordance with the Purchase Agreement and the related documents and all
applicable requirements of law.

 

3.8     No Violations. Borrower is not in violation of (i) any term of its
Charter Documents, or (ii) of any mortgage, borrowing agreement or other
instrument or agreement pertaining to indebtedness for borrowed money, which
violation could result in an Event of Default. To Borrower’s best knowledge,
Borrower is not in violation of any law, statute, rule or regulation of any
competent governmental authority, the violation of which would reasonably be
expected to result in a Material Adverse Change. The execution and delivery of
this Agreement, the Notes, the Collateral Documents and other documents required
by this Agreement and the consummation of the transactions or the performance of
all of the same is and will be in compliance with its Charter Documents or of
any terms, conditions or provisions of any agreement or instruction or law,
regulation, rule or order of any body or agency to which Borrower is subject and
will not result in any violation or result in the creation of any mortgage,
lien, security interest, charge or encumbrance of any nature upon any properties
or assets except in favor of Lender. There exists no fact or circumstance not
disclosed in this Agreement or in the documents furnished in connection herewith
(other than general economic conditions), taken as a whole, which could cause a
Material Adverse Change. Borrower is not a party to any instrument or agreement
or subject to any charter or other corporate restriction which could cause a
Material Adverse Change.

 

3.9     No Default. Borrower is not (a) in material default under any indenture
or contract or agreement to which it is a party or by which it is bound, (b) in
default with respect to any order, writ, injunction, decree of any court, or (c)
in default under any order or license of any federal or state government. There
exists no condition, event or act which constitutes or after notice or lapse of
time or both would constitute an Event of Default.

 

3.10     Financial Statements. The financial information provided by each Loan
Party to Lender as of the Closing Date is accurate and complete and has been
prepared in accordance with GAAP, consistently applied. Each Loan Party has made
full and true disclosure of all pertinent financial and other material
information in connection with the transactions contemplated hereby. From the
date of such financial statements to the date of the execution of this
Agreement, there has not been any Material Adverse Change or any fire,
explosion, accident, flood, drought, storm, earthquake, condemnation, statutory
or regulatory change, act of God, or act of public enemy or other casualty,
whether or not insured, which would cause a Material Adverse Change. Borrower
has no material contingent obligations except as disclosed in such financial
statements.

 

3.11     Subsidiaries and Affiliates. Except as set forth on Schedule 3.11,
Borrower does not have any Subsidiaries or any Affiliates. For any period during
which Borrower has any Subsidiaries, all financial statements, accounts and
reports submitted by Borrower and all calculations hereunder based on the same
shall be consolidated and/or on a consolidating basis or combined and/or on a
combining basis with such Subsidiaries, unless otherwise set forth herein.

 

3.12     Tax Returns. Borrower has duly filed all tax returns required to be
filed and has paid or made adequate provision for the payment of all taxes
required by such returns through its latest fiscal year end, except those
presently being or to be contested by Borrower in good faith in the ordinary
course of business for which adequate reserves have been provided. Borrower has
not received any assessments by the Internal Revenue Service or other taxing
authority for additional unpaid taxes. Borrower knows of no deficiency
assessment or proposed deficiency assessment for which Borrower may be liable,
except as otherwise disclosed in writing to Lender prior to the date hereof.

 

3.13     ERISA Matters. Each ERISA Plan to which Borrower may have any liability
complies in all material respects with all applicable requirements of law and
regulation and (a) no Reportable Event or “prohibited transaction” (as defined
under ERISA Section 406 or Code Section 4975) which could cause a Material
Adverse Change has occurred and is continuing with respect to such ERISA Plan,
(b) Borrower has not incurred an “accumulated funding deficiency” (as that term
is defined by ERISA) or unfunded liabilities since the effective date of ERISA,
(c) Borrower has not withdrawn from any such ERISA Plan or initiated steps to do
so and (d) no steps have been taken to terminate any ERISA Plan.

 

3.14     Solvency. Borrower is not insolvent as defined in any applicable state
or federal statute, nor will Borrower be rendered insolvent by the execution and
delivery of this Agreement or any of the Loan Documents to Lender or the
execution and delivery of the Purchase Agreement. After the making of each Loan
hereunder, Borrower reasonably expects to (a) be able to pay its debts as they
become due, (b) have funds and capital sufficient to carry on its business and
all businesses in which it is about to engage, and (c) own property having a
value at both fair valuation and at fair salable value in the ordinary course of
Borrower’s business greater than the amount required to pay its debts as they
become due.

 

- 7 -

--------------------------------------------------------------------------------

 

 

3.15     Federal Reserve Regulations. Borrower is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No part of the proceeds of
the Loans will be used, directly or indirectly, for a purpose which violates any
law, rule or regulation of any governmental body, including, without limitation,
the provisions of Regulations G, U or X of the Board of Governors of the Federal
Reserve System, as amended. No part of the proceeds of the Loans will be used,
directly or indirectly, to purchase or carry any Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any Margin Stock.

 

3.16     Intellectual Property Matters. Borrower owns, or is licensed to use,
all Intellectual Property necessary for the conduct of its business as currently
conducted or proposed to be conducted. No material claim has been asserted or is
pending by any Person challenging the use by Borrower or the validity or
effectiveness of any ownership or license by Borrower of any Intellectual
Property. The use of the Intellectual Property by Borrower does not materially
infringe on the rights of any Person.

 

3.17     Investment Company Act. None of the Loan Parties is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended, nor is it controlled by such a company.

 

3.18     Environmental Matters. Borrower is in compliance with all Environmental
Laws and all applicable federal, state and local health and safety laws,
regulations, ordinances and rules. To the knowledge of Borrower: (a) no above
ground or underground storage tanks containing Hazardous Substances are or have
been located on any property owned, leased or operated by Borrower and each
Subsidiary; (b) no property owned, leased or operated by Borrower or any
Subsidiary is or has been used for the unpermitted or unauthorized treatment,
storage or disposal of Hazardous Substances; (c) no material Release of a
Hazardous Substance has occurred or is threatened on, at, from or, near any
property owned, leased or operated by Borrower or any Subsidiary that will now
or in the future (based on Environmental Laws currently in effect) require (i)
remedial or corrective action, removal, monitoring or closure pursuant to any
Environmental Law currently in effect or (ii) Borrower or any Subsidiary to
incur costs pursuant to the terms or conditions of any lease; (d) neither
Borrower nor any Subsidiary is subject to any existing, pending or threatened
suit, claim, notice of violation or request for information under any material
Environmental Law; and (e) Borrower and each Subsidiary is in compliance in all
material respects with, and have obtained all environmental permits required by
all Environmental Laws.

 

3.19     [Intentionally Omitted].

 

3.20     OFAC/USA Patriot Act Restrictions. Neither Borrower nor any guarantor,
if applicable, is or will be a Person with whom Lender is restricted from doing
business under regulations of the Office of Foreign Asset Control (“OFAC”) of
the Department of the Treasury of the United States of America (“Treasury”) or
under any list of known or suspected terrorists or terrorist organizations
issued by any federal government agency and designated as such by Treasury in
consultation with the federal functional regulators, or under any statute,
executive order, or other governmental action, and neither Borrower nor any
guarantor, if applicable, is engaging, or shall engage, in any dealing or
transactions or shall otherwise be associated with such Persons. In addition,
Borrower hereby agrees to provide to Lender any additional information that
Lender deems necessary from time to time in order to ensure compliance with all
applicable laws concerning money laundering and similar activities.

 

3.21     Accuracy of Information, etc. Borrower has disclosed to Lender all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to cause a Material Adverse Change. The
statements or information contained in this Agreement, any other Loan Document,
or any other document, certificate or statement furnished by or on behalf of
Borrower to Lender, for use in connection with the transactions contemplated by
this Agreement or the Loan Documents, taken as a whole do not contain any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statement contained herein or therein not misleading. The
representations and warranties contained in the Purchase Agreement are true and
correct in all material respects.

 

ARTICLE IV. Conditions of Lending

 

4.1     Conditions Precedent. The obligation of Lender to close the transactions
contemplated under this Agreement is subject to the satisfaction of each of the
following conditions. Prior to or on the Closing Date (unless waived in writing
by Lender), Borrower shall have furnished, or shall have caused to be furnished
to Lender, at Borrower’s own cost and expense, each of the following:

 

(a)     Loan Documents. The Loan Documents, satisfactory in terms, form and
substance to Lender and its counsel, shall have been executed by an authorized
signer and delivered to Lender and shall be in effect. Borrower shall also
deliver or cause to be delivered such other instruments, documents and
certificates as Lender or its counsel shall reasonably require, including
without limitation a security agreement or pledge agreement from any Target
Company in connection with any Acquisition Loan, which shall be in form and
content satisfactory to Lender.

 

(b)     Organizational Documents. Such Charter Documents, resolutions,
incumbency and any other documents required by Lender for Borrower, including,
without limitation, any W-9 or driver’s license copies requested by Lender.

 

- 8 -

--------------------------------------------------------------------------------

 

 

(c)     Good Standing Certificates. A good standing certificate for Borrower not
more than thirty (30) Business Days prior to the Closing date from the Secretary
of State of the state where Borrower is organized.

 

(d)     Termination Statements; Release Statements and Satisfaction Pieces.
Evidence acceptable to Lender that all termination statements and/or release
statements in connection with any and all existing liens with respect to
Borrower that are not permitted liens have been filed or satisfactory
arrangements have been made for such filing (including payoff letters, if
applicable, in form and substance satisfactory to Lender).

 

(e)     Subordination Agreements. Executed subordination agreements, in form and
substance satisfactory to Lender together with copies of all Subordinated Notes.

 

(f)     Establish Deposit Accounts. Establishment of deposit accounts with
Lender as required under Section 5.11 hereof. Borrower shall execute any funds
transfer authorization provided by Lender pursuant to Section 2.8 hereof.

 

(g)     Insurance. Copies of the insurance policies or endorsements, in form and
substance satisfactory to Lender, required by Section 5.3 hereof and that Lender
has been named as mortgagee, additional insured and lender loss payee, as its
interests may appear, as applicable, entitled to thirty (30) days’ prior written
notice of cancellation or modification, on all such policies of insurance
covering the Collateral.

 

(h)     Lien Searches. With respect to Borrower and any Target Company in such
parties jurisdiction of organization and at their respective locations, accurate
and complete copies of any UCC Lien, fixture filings at the county level,
pending litigation, judgment (at the county level), tax lien searches (at the
state, county and federal levels), bankruptcy searches, and other public records
searches as may be required by Lender.

 

(i)     UCC Financing Statements; Notices of Security Interest. Each UCC-1
financing statement (or other filings perfecting Lender’s security interests) to
be filed shall have been prepared for filing.

 

(j)     Purchase Agreement. Borrower shall provide Lender with: (i) a copy of
the executed Purchase Agreement, if any, and any related documents with respect
to the Acquisition, together with all exhibits and schedules thereto, in form
and substance satisfactory to Lender; (ii) a copy of the executed bill of sale
for fixtures and personal property; and (iii) a certification from Borrower and
any Target Company, in form and substance satisfactory to Lender, that all
conditions of closing under the Purchase Agreement, if any, or under any other
verbal or written agreements between the Borrower and such Target Company have
been satisfied or waived.

 

(k)     [Intentionally Omitted].

 

(l)     Lease Agreements. Certified copies of all (i) leases of real property to
which Borrower is a party, and (ii) those leases of personal property to which
Borrower is a party with respect to which Liens are identified on the Lien
search to include assets other than the specific equipment and proceeds thereof.

 

(m)    Waivers. All Waivers, satisfactory in form and substance to Lender, shall
have been executed and delivered to Lender by the appropriate parties.

 

(n)     Consents. All governmental and third party approvals necessary in
connection with the Acquisition, the continuing operations of Borrower and the
Acquisition contemplated shall be been obtained and be in full force and effect.

 

(o)     Transaction Costs. All fees and expenses required to be paid in
connection with the Acquisition to Lender or other third parties are paid or
will be paid with the proceeds of the Loan.

 

(p)     Financial Statements. Financial statements of Borrower as described in
Section 5.1 of this Agreement, in form and substance satisfactory to Lender.

 

(q)     Payoff Letter. (i) Payoff letters, in form and substance satisfactory to
Lender, pursuant to which any existing Indebtedness that is to be paid by the
Loans hereunder will be paid in full and all commitments to lend have been
terminated; and (ii) evidence satisfactory to Lender that all necessary
termination statements and release statements in connection with any existing
Indebtedness and all other Liens with respect to the Loan Parties that are not
permitted Liens have been filed or satisfactory arrangement, have been made for
such filing.

 

(r)     Fees; Disbursement Authorization. Payment to Lender and other third
parties of any fees and expenses then due and payable hereunder and under the
Loan Documents. Written instructions from Borrower with respect to disbursement
of the proceeds of the Loans and payments of all fees, in form and substance
satisfactory to Lender.

 

(s)     Cash Flow and Collateral Coverage of Target Company. For any Acquisition
Loan, Lender reserves the right to review all information relevant with respect
to any Target Company, in Lender’s discretion including, without limitation, the
cash flow and collateral coverage of any proposed Target Company. Lender, in its
sole and absolute discretion, may choose to accept or reject a request for an
Acquisition Loan with respect to any such Target Company.

 

- 9 -

--------------------------------------------------------------------------------

 

 

(t)    Other Documents and Conditions. Such other documents and conditions as
may be required to be submitted to Lender by the terms of this Agreement or of
any Loan Document, all of which, including those referred to above in this
Article IV shall be satisfactory in form, content and substance to Lender.

 

4.2     Conditions to each Loan. The obligation of Lender to make any Loan or
Advance hereunder is subject to compliance with Section 4.1(a), is also subject
to the satisfaction of the following conditions on the date such Loan or Advance
is made:

 

(a)    Purchase Agreement. For any Acquisition Loan, Borrower shall provide
Lender with: (i) a copy of the executed Purchase Agreement, if any, and any
related documents with respect to the Acquisition, together with all exhibits
and schedules thereto, in form and substance satisfactory to Lender; (ii) a copy
of the executed bill of sale for fixtures and personal property; and (iii) a
certification from Borrower and any Target Company, in form and substance
satisfactory to Lender, that all conditions of closing under the Purchase
Agreement, if any, or under any other verbal or written agreements between the
Borrower and such Target Company have been satisfied or waived.

 

(b)    Cash Flow and Collateral Coverage of Target Company. For any Acquisition
Loan, Lender reserves the right to review all information relevant with respect
to any Target Company, in Lender’s discretion including, without limitation, the
cash flow and collateral coverage of any proposed Target Company. Lender, in its
sole and absolute discretion, may choose to accept or reject a request for an
Acquisition Loan with respect to any such Target Company.

 

(c)     Fees; Disbursement Authorization. Payment to Lender and other third
parties of any fees and expenses then due and payable hereunder and under the
Loan Documents. Written instructions from Borrower with respect to disbursement
of the proceeds of the Loans and payments of all fees, in form and substance
satisfactory to Lender.

 

(d)     Representations and Warranties. The representations and warranties
contained in Article III and any other Loan Documents shall be true and correct
on and as of the date of each Loan or Advance hereunder with the same effect as
though made on and as of each such date.

 

(e)     No Default. No Event of Default shall have occurred and be continuing or
shall occur or exist after giving effect to the Loan.

 

(f)     No Material Adverse Change. No Material Adverse Change, as determined by
Lender, in its sole discretion, has occurred for Borrower.

 

(g)    Other Documents and Conditions. Such other documents and conditions as
may be required to be submitted to Lender by the terms of this Agreement or of
any Loan Document, all of which, including those referred to above in this
Article IV shall be satisfactory in form, content and substance to Lender.

 

 

ARTICLE V. Affirmative Covenants

 

As long as credit is available hereunder or until all Loans have been repaid in
full, Borrower covenants and agrees to:

 

5.1     Future Financial Statements. Furnish to Lender or cause to be furnished
to Lender the following financial information and such additional information,
reports or statements as Lender may from time to time reasonably request
regarding the financial and business affairs of Borrower and its Affiliates, all
of which shall be in form and substance reasonably acceptable to Lender:

 

(a)      Borrower Annual Financials. As soon as available, and in any event
within one hundred twenty (120) days after the end of each of Borrower’s fiscal
years, commencing December 31, 2017, a complete copy of Borrower’s annual
financial statements and notes thereto as of the end of that year, including
income statement, balance sheet, statement of condition of Borrower, and changes
in financial position, prepared in accordance with GAAP consistently followed
throughout the periods involved on a Consolidated basis and, if required by
Lender, in its sole discretion, a consolidating basis, setting forth in
comparative form the figures from the previous year, and certified, without
qualification, as having been audited by independent certified public
accountants selected by Borrower and satisfactory to Lender and prepared in
accordance with generally accepted review standards.

 

(b)    Compliance Certificate. Concurrently with each delivery of financial
statements described above in this Section 5.1, a certificate signed by
Borrower’s principal financial officer (or other officer acceptable to Lender)
and otherwise in form and substance satisfactory to Lender (i) certifying that
to the best of that officer’s knowledge and belief, (A) those financial
statements have been prepared in accordance with GAAP and fairly present in all
material respects the financial condition and results of operations of Borrower,
if any, in accordance with GAAP subject, in the case of interim financial
statements, to routine year-end adjustments and (B) no Event of Default then
exists or if any does, a brief description of the Event of Default and
Borrower’s intentions in respect thereof and (ii) setting forth calculations
with respect to the financial covenants set forth in Article VI, if any.

 

- 10 -

--------------------------------------------------------------------------------

 

 

5.2     Taxes. Promptly pay and discharge all of its taxes, assessments and
other governmental charges prior to the date on which penalties are attached
thereto, establish adequate reserves for the payment of taxes and assessments
and make all required withholding and other tax deposits. Nothing herein shall
be interpreted to require the payment of any tax, assessment or charge so long
as its validity is being contested in good faith and by appropriate proceedings
diligently conducted, and Borrower has established an adequate reserve for any
such expense.

 

5.3     Insurance. (a) Maintain with financially sound and reputable insurers,
insurance on its properties, including, but not limited to, the Collateral with
coverage and limits as may be required by law and satisfactory to Lender and of
such character and amounts as are customarily maintained by Persons engaged in
like business or having similar properties in the same geographic area,
including, without limitation, fire, theft, burglary, pilferage, public
liability, products liability insurance and such other hazards as Lender may
specify; (b) furnish to Lender upon the execution of this Agreement and at the
beginning of each fiscal year, copies of policies and a statement of the
insurance coverage acceptable to Lender; and (c) obtain other or additional
insurance promptly, upon the reasonable request of Lender, to the extent that
such insurance may be available. Lender shall be named as additional insured and
mortgagee or lender loss payee or both as its interests may appear under such
policies to the extent of its interest and Borrower will provide such
endorsements. The policies shall provide that no cancellation shall occur
without thirty (30) days’ prior written notice to Lender. The policies shall
also include an endorsement providing that coverage in favor of Lender will not
be impaired in any way, by any act, omission or default of Borrower of any other
person. Borrower shall provide to Lender notice that such policies have been
renewed and premiums are paid by Borrower in accordance with the terms of such
policies at least fifteen (15) days prior to the date of expiration. Borrower
will at least annually and upon any change, or more often upon the occurrence of
an Event of Default, and upon request of Lender, furnish to Lender a schedule of
all insurance carried by Borrower, setting forth in detail the amount and type
of such insurance. If Borrower fails to comply with this Section 5.3, Lender is
authorized to obtain such insurance in the name of Borrower or Lender at the
expense of Borrower which amounts may be added to the Obligations.

 

5.4     Litigation. Promptly notify Lender in writing as soon as Borrower has
knowledge thereof, and furnish or cause to be furnished to Lender such
information regarding the same as Lender may request of (a) the institution or
filing of any litigation, action, suit, claim or counterclaim to which Borrower
is a party, or (b) any administrative proceeding against, or investigation of,
Borrower by or before any regulatory body or governmental agency, where (i) the
outcome of such litigation, action, suit, claim, counterclaim, administrative
proceeding or investigation may result in a Material Adverse Change, or (ii)
such litigation, action, suit, claim, counterclaim, administrative proceeding or
investigation questions the validity of this Agreement, any of the Notes, or the
Collateral Documents, or any action taken or to be taken pursuant to the
foregoing.

 

5.5     Existence; Business. Cause to be done all things necessary to preserve
and keep in full force and effect its existence and rights, maintain its
existing entity status in good standing, and maintain its existing rights and
franchises, permits, licenses, patents and trademarks which are necessary to
operate its business. Borrower agrees to engage only in the business conducted
by it on the date of this Agreement and other businesses reasonably related
thereto. Borrower will maintain executive and management personnel with
substantially the same qualification and experience as present personnel.

 

5.6     Books and Records. Maintain proper books and records in accordance with
GAAP, consistently applied, and notify Lender promptly in writing of any
proposed change in the location at which such books and records are maintained.
Borrower will make available to Lender and its representatives or its designated
agent, Borrower’s books, records and properties upon request, and will furnish
Lender such information regarding its business and financial condition within a
reasonable time after Lender’s written request and during normal business hours.

 

5.7     Maintenance. Maintain, in good repair, working order, and condition, all
properties used in the business of Borrower, subject to ordinary wear and tear
and from time to time make or cause to be made all appropriate repairs, renewals
or replacements thereof.

 

5.8     Visitation; Audits. Borrower will permit or shall cause to be permitted
such persons as Lender may designate to visit and inspect any of the properties
and Collateral of Borrower, to examine and to make copies and extracts from, the
books and records of Borrower and to discuss Borrower’s affairs with its
officers, employees and independent accountants during normal business hours.
Borrower shall and hereby does authorize its officers, managers, employees and
independent accountants to discuss with Lender the affairs of Borrower. Lender
may conduct one (1) audit of Borrower each year and such additional audits at
its discretion and as often as it reasonably deems necessary. Borrower shall pay
all reasonable costs incurred in connection with conduction such audits.

 

5.9     Notices.

 

(a)     Immediately upon becoming aware of an Event of Default, notify Lender in
writing of the occurrence of any Event of Default;

 

- 11 -

--------------------------------------------------------------------------------

 

 

(b)     Promptly notify Lender in writing of (i) the occurrence of any event
which, if it had existed on the date of this Agreement, would have required
qualification of the representations and warranties set forth in Article III
hereof, and (ii) any Material Adverse Change;

 

(c)     Promptly and in any event within ten (10) days after the occurrence of a
Reportable Event with respect to an ERISA Plan, provide a copy of any material
required to be filed with the PBGC with respect to such Reportable Event or
those that would have been required to be filed if the thirty (30)-day notice
requirement to PBGC were not waived;

 

(d)     Promptly upon receipt, and in no event more than two (2) Business Days
after receipt, provide a copy of any notice by Borrower or any ERISA Affiliate
or any administrator of any ERISA Plan or Multiemployer Plan that the PBGC has
instituted proceedings to terminate such ERISA Plan or to appoint a trustee to
administer such ERISA Plan;

 

(e)     Promptly provide upon receipt thereof, copies of all written reports
submitted to Borrower by independent accountants in connection with any annual
or interim compilation and/or review the books of Borrower; and

 

(f)     Notify Lender ten (10) days prior to any change in location of a Loan
Party’s state of organization or any change in a Loan Party’s name.

 

5.10     Environmental Compliance.

 

(a)     Except, in the aggregate, where a failure to comply could result in a
Material Adverse Change: (i) comply with all Environmental Laws; and (ii) not
suffer, cause or permit to exist any material disposal of Hazardous Substances
at any property owned, leased or operated by it or any Subsidiary except in
accordance with applicable Environmental Laws.

 

(b)     Upon discovery by Borrower, promptly notify Lender in the event of the
disposal of any Hazardous Substance in violation of any Environmental Law at any
property owned, leased or operated by Borrower, or in the event of any material
Release, or material threatened Release, of a Hazardous Substance in violation
of any Environmental Law from any such property.

 

(c)     Deliver promptly to Lender (i) copies of any documents received from the
United States Environmental Protection Agency or any state, county or municipal
environmental or health agency concerning a violation or alleged violation by
Borrower or any Subsidiary of any Environmental Law; and (ii) copies of any
documents submitted by Borrower to the United States Environmental Protection
Agency or any state, county or municipal environmental or health agency
concerning the operations of Borrower or any Subsidiary.

 

Borrower shall indemnify Lender and hold it harmless against any loss, costs,
damages or expense, including without limitation, reasonable attorneys’ fees,
that Lender may incur, directly or indirectly, as a result of or in connection
with the assertion against Lender of any claim relating to the presence or
removal of any environmental contamination on any premises utilized by Borrower.

 

5.11     Maintain Operating Accounts. Establish and maintain with Lender as its
primary financial institution, its depository accounts for Borrower and its
Affiliates. At the option of Lender, all interest payments, principal payments
and fees will automatically be deducted from Borrower’s primary operating
account and all disbursements of loan proceeds shall be made by Lender crediting
of such disbursements directly into the appropriate Borrower’s account.

 

5.12     Bailees. In the event that any Collateral is at any time to be in the
possession or control of any warehouseman, bailee or any third party, then at
least ten (10) Business Days prior to the time any Collateral is at any time in
the possession or control of any such warehouseman, bailee or any of Borrower’s
agents or processors, Borrower shall advise Lender of the details of the
arrangements, including providing Lender with copies of any contracts with such
Person. At such time, Borrower shall notify such warehouseman, bailee, agent or
processor of the Lien in favor of Lender created hereby and shall instruct such
Person to hold all such Collateral for Lender’s account subject to Lender’s
instructions. Before any Collateral is moved to such locations, any such
warehouse, bailee, agent or processor shall execute and deliver Waivers to
Lender, in form and substance satisfactory to Lender.

 

5.13     Defense of Lender’s Interests. Until payment in full of the Obligations
has occurred, Lender’s interests in the Collateral shall continue in full force
and effect. Each Loan Party shall defend Lender’s interests in the Collateral
against any and all Persons whatsoever. At any time after an Event of Default
has occurred and is continuing, Lender shall have the right to take possession
of the Collateral and the Collateral in whatever physical form contained,
including: labels, stationery, documents, instruments and advertising materials.
If Lender exercises such right to take possession of the Collateral, the Loan
Parties shall, upon demand, assemble it in the best manner possible and make it
available to Lender at a place reasonably convenient to Lender. In addition,
with respect to all Collateral, Lender shall be entitled to all of the rights
and remedies set forth herein, in the Security Agreement and further provided by
the Uniform Commercial Code or other applicate law. After the occurrence and
during the continuance of an Event of Default, each Loan Party shall, and Lender
may, at its option, instruct all suppliers, carriers, forwarders, warehousers or
others receiving or holding cash, checks, inventory, documents or instruments in
which Lender holds a security interest to deliver same to Lender and/or subject
to Lender’s order and if they shall come into any Loan Party’s possession, they,
and each of them, shall be held by such Loan Party in trust as Lender’s trustee,
and such Loan Party will immediately deliver them to Lender in their original
form together with any necessary endorsement.

 

- 12 -

--------------------------------------------------------------------------------

 

 

5.14     Use of Proceeds. Use all Loan proceeds solely for Borrower’s business
operation, unless specifically consented to the contrary by Lender in writing.

 

5.15     Compliance with Law. Comply in all material respect with all valid laws
and regulations now in effect or hereafter promulgated by any properly
constituted governmental authority having jurisdiction; provided, however, that
Borrower shall not be required to comply with any law or regulation which it is
contesting in good faith by appropriate proceedings as long as either the effect
of such law or regulation is stayed pending the resolution of such proceedings
or the effect of not complying with such law or regulation would not reasonably
be expected to result in a Material Adverse Change.

 

5.16     Lien Searches. Lender may, but shall not be obligated to, conduct lien
searches of Borrower and its assets and properties on an annual basis and at
such other times as Lender, in its sole discretion, may determine to be
reasonably necessary. Borrower shall reimburse Lender for Lender’s out-of-pocket
costs in connection with such lien searches.

 

5.17     Amendment to Schedules. Should any of the information or disclosures
provided on any of the Schedules attached hereto and made a part hereof become
incorrect in any material respect, Borrower shall promptly provide Lender in
writing with such revisions to such Schedule as may be necessary or appropriate
to correct the same; provided however, that no Schedule shall be deemed to have
been amended, modified, restated or superseded by any such correction relating
to or resulting from an act, omission or event that is not otherwise permitted
under this Agreement, nor shall any breach of warranty or representation
resulting from the inaccuracy or incompleteness of any such Schedule be deemed
to have been cured thereby, unless and until Lender, in its sole and absolute
discretion, shall have accepted in writing such revisions to such Schedule.

 

5.18     Additional Assurances. Upon the request of Lender or Lender’s
attorneys, and at Borrower’s own cost and expense, promptly take such action and
promptly make, execute and deliver all such additional and further notes, items,
deeds, assurances, documents and instruments as Lender may reasonably require
from time to time in order to carry out the intent and purposes of this
Agreement and the Loan Documents and so as to completely vest in and ensure to
Lender its security interests in or to the Collateral, including, but not
limited to, additional subordination agreements for all future shareholder loans
and/or undistributed earnings.

 

5.19     Lender’s Expenditures. If any action or proceeding is commenced that
would materially affect Lender’s interest in the Collateral or if Borrower fails
to comply with any provision of this Agreement or any Loan Documents, including,
but not limited to, Borrower’s failure to discharge or pay when due any amounts
Borrower is required to discharge or pay under this Agreement or any Loan
Documents, Lender, on Borrower’s behalf, may (but shall not be obligated to)
take any action that Lender deems appropriate, including, but not limited to,
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on any Collateral and paying all
costs for insuring, maintaining and preserving any Collateral. All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Borrower. All such expenses will become a
part of the Obligations and will be payable on demand or at Lender’s option,
added to the balance of the Obligations secured by the Collateral Documents.

 

ARTICLE VI. Financial Covenants

 

As long as credit is available hereunder and until all Loans have been repaid in
full, Borrower covenants and agrees to:

 

6.1     Minimum Operating Cash Flow to Fixed Charges Ratio. Borrower and its
affiliates shall attain a ratio of Operating Cash Flow to Fixed Charges of not
less than 1.20 to 1.00, tested at the end of each fiscal year, and all
calculated for the most recently completed twelve (12)-month period. “Operating
Cash Flow” means net income after taxes and exclusive of extraordinary gains and
losses, gains on sale of fixed assets, and other income; plus depreciation,
amortization, interest expense and lease expense; less dividends and
distributions. “Fixed Charges” means the sum of interest expense, lease expense,
current maturities of long-term debt and current maturities of capital leases
(all calculated for the preceding twelve (12)-month period).

 

6.2     Total Debt to Tangible Net Worth Ratio. Maintain Borrower’s Total Debt
to Tangible Net Worth Ratio at not more than 2.0 to 1.0 at the end of each
fiscal year, commencing December 31, 2017, measured for Borrower on a
Consolidated basis. “Total Debt” means all of Borrower’s liabilities including
Subordinated Debt. As used in this definition, “Subordinated Debt” means
indebtedness and liabilities of Borrower, which have been subordinated by
written agreement to indebtedness owed by Borrower to Lender, in form and
substance acceptable to Lender. “Tangible Net Worth” means Borrower`s total
assets excluding all intangible assets (i.e., goodwill, trademarks, patents,
copyrights, organizational expenses, and similar intangible items, but including
leaseholds and leasehold improvements) less Total Debt.

 

ARTICLE VII. Negative Covenants

 

Borrower, without the prior written consent of Lender, covenants and agrees that
it will not:

 

7.1     Borrowed Money. Except for Loans made by Lender, trade debt incurred in
the normal course of business and as may be listed on Schedule 7.1 attached
hereto, if any, create, incur, assume or suffer to exist any additional
liability for borrowed money; provided that none of the Indebtedness on such
Schedule shall be increased, extended, or refinanced without the prior written
consent of Lender. Borrower may incur Subordinated Debt on terms and conditions
acceptable to Lender, including, without limitation, execution of the
Subordination Agreement.

 

- 13 -

--------------------------------------------------------------------------------

 

 

7.2     Liens and Encumbrances. (a) Except for Permitted Liens, directly or
indirectly create, incur, assume or suffer to exist any Lien on any of
Borrower’s property or assets, whether now owned or hereafter owned or acquired
except Liens in favor of Lender that secure repayment of the Obligations or (b)
enter into or suffer to exist any agreement with any Person which prohibits or
limits the ability of Borrower or any provider of Collateral hereunder to
create, incur, assume or suffer to exist any Lien upon any of its assets or (c)
sell with recourse any of Borrower’s accounts, except to Lender.

 

7.3     Guaranties. Directly or indirectly become a guarantor, surety or
otherwise become liable for the debts or other obligations of any other Person,
whether by agreement to purchase the debt of any other Person, or agreement for
the furnishing of funds to any other Person through the purchase of goods,
supplies or services (or by way of stock purchase, capital contribution, advance
or loan) for the purpose of paying or discharging the debt of any other Person,
or otherwise, except (a) as an endorser of instruments for the payment of money
deposited to its bank account for collection in the ordinary course of business
and (b) Indebtedness of Borrower to Lender or any Lender Affiliate.

 

7.4     Sale or Purchase of Assets. Directly or indirectly (a) convey, sell,
transfer, lease, or sell and lease back, all or any substantial portion of
Borrower’s property, assets or business to any other Person (other than sales in
the ordinary course of business provided that full and adequate consideration is
received by Borrower), or (b) purchase, lease or otherwise acquire any assets
except in the ordinary course of business or as otherwise permitted by Lender or
under this Agreement, and except acquisitions of Target Companies as
contemplated in this Agreement.

 

7.5     Ownership Interests. Purchase, redeem, acquire or retire any of
Borrower’s ownership interests whether such interests are in the form of stock,
options, partnership or limited partnership interests, limited liability company
units or other ownership interests, except for purchases of stock pursuant to
the stock buyback as approved by Borrower’s Board of Directors.

 

7.6     Investments and Loans. Directly or indirectly make or suffer to exist
any investments in, or loans or advances to, any other Person except (a) advance
payments or deposits against purchases made in the ordinary course of Borrower’s
regular business; (b) direct obligations to the United States of America; (c)
any existing investments in, or existing advances to, any Affiliate; or (d)
temporary advances to employees to cover expenses incurred in the ordinary
course of Borrower’s business.

 

7.7     Merger, Consolidation or Sale of Borrower. Other than acquisitions of
Target Companies as contemplated by this Agreement, merge or consolidate with
any other Person or enter into any joint venture or partnership with any other
Person; wind up its affairs or sell, assign or otherwise dispose of all or
substantially all of its assets to any Person (except where such Person is or
becomes a Borrower hereunder as of the date of the transaction and further
assurances satisfactory to Lender are delivered on or before the effective date
of the transaction). Borrower must consent, which consent shall not be
unreasonably withheld, to any transfer or sale, directly or indirectly, whether
in one transaction or a series of transactions, a controlling interest in the
shares of stock of the Borrower. Nothing in this section shall be deemed to
prohibit Borrower from acquiring a Target Company without Lender’s consent,
where Lender does not provide the financing for such acquisition.

 

7.8     Affiliate Transactions. Enter into or carry out any transaction with an
Affiliate (including, without limitation, purchasing property or services from
or selling property or services to an Affiliate) unless such transaction (a) is
not otherwise prohibited by this Agreement, (b) is entered into in the ordinary
course of business upon fair and reasonable arm’s-length terms and conditions,
and (c) is in accordance with all applicable laws, rules and regulations.

 

7.9     Distributions. Borrower shall not declare, make, pay or agree, become or
remain liable to make or pay, any Distribution of any nature on account of or in
respect of any partnership interest, capital stock or other equity interest of
Borrower, or on account of the purchase, redemption, retirement or acquisition
of any partnership interest, capital stock or other equity interest of Borrower;
provided however, that Borrower may make Permitted Distributions provided that
no Event of Default exists at the time of or after giving effect to such
Permitted Distributions.

 

7.10     Amendments to Certain Documents. Amend in any respect Borrower’s
organizational documents without giving Lender at least ten (10) days’ written
notice thereof, and, in the event that such amendment would be adverse to
Lender, as determined in Lender’s sole discretion, without first obtaining
Lender’s written consent.

 

7.11     Payment of Subordinated Debt. Make payments on the Subordinated Debt
except if payments are permitted pursuant to the terms and provisions of the
Subordination Agreement.

 

ARTICLE VIII. Events of Default

 

8.1     Events of Default. The occurrence of any one or more of the following
events shall constitute an event of default (individually, “Event of Default,”
or collectively, “Events of Default”):

 

(a)     Nonpayment. Nonpayment (pursuant to the terms of any Note or this
Agreement) of principal of, interest on, or any fee or premium provided for
hereunder, under any Note or in any other related Loan Document, when such
amount is due and payable, whether by acceleration or otherwise.

 

- 14 -

--------------------------------------------------------------------------------

 

 

(b)     Negative Covenants. Default in the observance of any of the covenants or
agreements of Borrower contained in Article VI or Article VII of this Agreement.

 

(c)     Other Covenants. Default in the observance of any of the covenants or
agreements of Borrower contained in this Agreement, other than in Article VI or
Article VII, or in any other agreement with Lender or any Lender Affiliate,
which is not remedied within twenty (20) days after occurrence thereof.

 

(d)     Voluntary Insolvency Proceedings. If any Loan Party or any general
partner of a Loan Party shall (i) file a petition or request for liquidation,
reorganization, arrangement, adjudication as a bankrupt, or other similar relief
under the bankruptcy, insolvency or similar laws of the United States of America
or any state or territory thereof or any foreign jurisdiction, now or hereafter
in effect; (ii) consent to the filing of a petition in any bankruptcy,
liquidation, reorganization or insolvency proceeding; (iii) make a general
assignment for the benefit of creditors; (iv) consent to the appointment of a
receiver or trustee for Borrower or any of Borrower’s assets, including, without
limitation, the appointment of or taking possession by a “custodian” as defined
in the federal Bankruptcy Code; (v) make any, or send notice of any intended,
bulk sale; or (vi) execute a consent to any other type of insolvency proceeding
(under the federal Bankruptcy Code or otherwise) or any formal or informal
proceeding for the dissolution or liquidation of, or settlement of claims
against or winding up of affairs of, such Loan Party.

 

(e)     Involuntary Insolvency Proceedings. The appointment of a receiver,
trustee, custodian or officer performing similar functions for Borrower or any
of Borrower’s assets, including, without limitation, the appointment of or
taking possession by a “custodian” as defined in the federal Bankruptcy Code; or
the filing against Borrower of a request or petition for liquidation,
reorganization, arrangement, adjudication as a bankrupt or other relief under
the bankruptcy, insolvency or similar laws of the United States of America or
any state or territory thereof or any foreign jurisdiction, now or hereafter in
effect; or the institution against Borrower of any other type of insolvency
proceeding (under the federal Bankruptcy Code or otherwise) or of any formal or
informal proceeding for the dissolution or liquidation of, settlement of claims
against or winding up of affairs of Borrower, and the failure to have such
appointment vacated or such petition or proceeding dismissed within thirty (30)
days after such appointment, filing or institution.

 

(f)     Misrepresentations. If any Loan Document or financial statement
furnished by or on behalf of Borrower pursuant to or in connection with this
Agreement or any Note (including, without limitation, representations and
warranties contained herein) or as an inducement to Lender or any Lender
Affiliate to enter into this Agreement or any Note or any other lending
agreement with Borrower shall prove to have been false in any material respect
at the time as of which the facts therein set forth were certified, or to have
omitted any material contingent or unliquidated liability or claim against
Borrower, or if on the date of the execution of this Agreement there shall have
been any Material Adverse Change in any of the facts disclosed by any such
statement or certificate or financial statement, which change shall not have
been disclosed by Borrower to Lender at or prior to the time of such execution.

 

(g)     Other Indebtedness and Agreements. Nonpayment by any Loan Party of any
indebtedness in excess of $50,000.00 in outstanding principal amount
(individually or in the aggregate) owing by such Loan Party when due (or, if
permitted by the terms of the applicable document, within any applicable grace
period), whether such indebtedness shall become due by scheduled maturity, by
required prepayment, by acceleration, by demand or otherwise, or any default,
event of default or demand is made under any agreement or instrument (other than
this Agreement) evidencing or securing or relating to any indebtedness owing by
such Loan Party if the effect of such failure is to permit the holder to
accelerate the maturity of such indebtedness.

 

(h)     Invalidity of Loan Documents. If (i) any material provision, in the sole
opinion of Lender, of any Loan Document shall at any time for any reason cease
to be valid, binding and enforceable against Borrower or any Loan Party; (ii)
the validity, binding effect or enforceability of any Loan Document against
Borrower or any Loan Party shall be contested by Borrower or any Loan Party;
(iii) Borrower or any Loan Party shall deny that it has any or further liability
or obligation thereunder; or (iv) any Loan Document shall be terminated,
invalidated or set aside, or be declared ineffective or inoperative or any way
cease to give or provide to Lender the benefits purported to be created thereby.

 

(i)     Judgments. If any judgment or judgments against Borrower by a court of
competent jurisdiction in excess of $50,000.00 in outstanding principal amount
(individually or in the aggregate) remains unpaid, unstayed, undischarged,
unbonded or undismissed for a period of twenty (20) days.

 

(j)     ERISA Default. The occurrence of one or more ERISA Events that (i)
Lender determines could have a material adverse effect or (ii) results in a Lien
on any of the assets of a Loan Party.

 

(k)     Guarantor Default. [Intentionally Omitted].

 

- 15 -

--------------------------------------------------------------------------------

 

 

(l)     Challenge to Collateral Documents. If, directly or indirectly, (i) there
shall occur any challenge, or indication of an intention to challenge, the
validity and binding effect of any provision of any of the Notes, the Collateral
Documents or the other Loan Documents or (ii) any of the Notes, the Collateral
Documents or the other Loan Documents shall for any reason (except to the extent
permitted by their express terms) cease to be enforceable or effective or cease
to have the priority lien position required by the terms thereof or by this
Agreement or (iii) the Collateral is no longer available, for any reason.

 

(m)     Change of Ownership. If there is a change of Control of Borrower.

 

(n)     Termination of Business. Any Loan Party terminates its business or
ceases to operate as a going concern. If an individual, the death, incarceration
or judicial declaration of incompetency of Borrower.

 

(o)     Subordinated Debt. An event of default under any Subordinated Debt shall
occur.

 

(p)     Default under Purchase Agreement. A default in the performance or
observance of any term, condition or covenant in a Purchase Agreement, if any.

 

(q)     Material Adverse Change. There shall occur a Material Adverse Change.

 

8.2     Effects of an Event of Default.

 

(a)     Upon the happening of one or more Events of Default (except a default
under either Section 8.1(d) or 8.1(e) hereof), Lender may declare any
obligations it or any Lender Affiliate may have hereunder to be canceled and any
commitment terminated and the Obligations to Lender then outstanding to be
immediately due and payable, together with all interest thereon and fees and
expenses accruing under this Agreement without presentation, demand or further
notice of any kind to Borrower and, if applicable, Borrower shall no longer be
permitted to obtain Advances.

 

(b)     Upon the happening of one or more Events of Default under Section 8.1(d)
or 8.1(e) hereof, Lender’s and Lender Affiliates’ obligations hereunder shall be
cancelled immediately, automatically and without notice, and Loans then
outstanding shall become immediately due and payable without presentation,
demand or notice of any kind to Borrower.

 

(c)     Borrower hereby waives as a defense to the nonperformance of any
obligations under the Loan Documents, the occurrence of unforeseen market
conditions such as the disfunctionality or seizure of the credit markets.

 

8.3     Remedies. Upon the occurrence and during the continuance of any Event of
Default or upon any termination of this Agreement as a result of an Event of
Default, then Lender and each Lender Affiliate shall have all of its rights and
remedies under this Agreement, the other Loan Documents or otherwise under law.
In addition to, and without limitation of, any rights of Lender and each Lender
Affiliate under applicable law, if any Event of Default occurs, any and all
deposits (including all account balances, whether provisional or final and
whether or not collected or available) and any other indebtedness at any time
held or owing by Lender and each Lender Affiliate to or for the credit or
account of Borrower may be offset and applied toward the payment of the
Obligations of Borrower to Lender and each Lender Affiliate. Lender may, in its
sole discretion, exercise alternately or cumulatively any of the remedies
available hereunder or under any other document securing the Obligations, or at
law or equity. The failure to exercise one or more of such remedies upon the
happening of an Event of Default shall not constitute a waiver of the right to
exercise the same at any subsequent time in respect of the same Event of Default
or any other Event of Default. Neither the acceptance by Lender of any payment
hereunder which is less than payment in full of all amounts due and payable at
the time of such payment, or any negotiation or discussion with Borrower, shall
constitute a waiver of the right to exercise one or more of such remedies at
that time or at any subsequent time or nullify any prior exercise of any remedy,
except as and to the extent otherwise provided by law.

 

ARTICLE IX. Other

 

9.1     Reimbursement of Fees and Expenses. Borrower shall pay on demand all
costs and expenses of Lender, and all Related Expenses, including but not
limited to, (a) all fees and expenses, including, but not limited to, reasonable
attorneys’ fees and expenses (whether outside or internal), of Lender in
connection with the preparation, negotiation and closing of the Loan Documents
and the administration of the Loan Documents including, without limitation,
filing fees, recording fees, appraisal fees, lien and judgment search and such
other similar fees, incurred in connection with this Agreement and with the
Obligations, the preparation of any modifications, amendments, or renewals of
the Loan Documents, the collection and disbursement of all funds hereunder and
the other instruments and documents to be delivered hereunder, (b) the
reasonable fees and out-of-pocket expenses of special counsel for Lender, with
respect to the foregoing, and of local counsel, if any who may be retained by
said special counsel with respect thereto, and (c) all fees due hereunder or in
any other Loan Documents, and all costs and expenses, including, without
limitation, reasonable attorneys’ fees, in connection with the determination of
Lender’s lien priority in any Collateral, or the restructuring or enforcement of
any provision of this Agreement, the Note or any other Loan Document. In
addition, Borrower shall pay any and all stamp and other taxes and fees payable
or determined to be payable in connection with the execution and delivery of any
Loan Documents, and fees and expenses incident to the enforcement of any
provision of this Agreement and the other Loan Documents, and the other
instruments and documents to be delivered hereunder, and agrees to hold Lender
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or omission to pay such taxes or fees. Borrower
authorizes Lender to debit such expenses, costs and taxes directly from
Borrower’s Loan Accounts or any account Borrower maintains with Lender or Lender
Affiliates.

 

- 16 -

--------------------------------------------------------------------------------

 

 

9.2     Indemnity. In consideration of making the Loans, Borrower releases and
discharges Lender and Lender Affiliates from any claims whatsoever arising out
of or in any way related to Borrower’s obligations under the Loan Documents.
Borrower agrees to indemnify and hold harmless Lender and its Affiliates and
their respective officers, directors, attorneys, representatives, affiliates,
employees and agents (collectively, the “Indemnitees”) against all liabilities,
claims, actions, suits, proceedings, costs, penalties, expenses, brokerage or
other fees, losses, damages and liabilities of any kind (including, without
limitation, reasonable legal fees and expenses) including in tort, penalties and
interest, which the Indemnitees may incur in any manner by reason of any matter
relating, directly or indirectly, to the Loans and the Loan Documents or the
actual or proposed use of the Loan proceeds; provided that Indemnitees shall
have no right to be indemnified for their gross negligence or willful misconduct
as determined by a court of competent jurisdiction. This indemnity survives the
termination of the Agreement and the other Loan Documents.

 

9.3     Amendments and Waivers. No modification or amendment of any provision of
this Agreement or the Notes shall be made except in writing and signed by Lender
and Borrower. No waiver or release of any provisions of the Agreement or Notes
or consent to departure therefrom, is effective unless in writing and signed by
Lender. No such consent or waiver extends beyond the particular case and purpose
involved.

 

9.4     Delays; Rights Cumulative. No course of dealing and no delay or omission
by Lender in exercising any right or remedy hereunder or with respect to any
Obligations of Borrower to Lender shall operate as a waiver thereof or of any
other right or remedy, and no single or partial exercise thereof shall preclude
any other or further exercise thereof or the exercise of any other right or
remedy. Lender may remedy any default by Borrower hereunder or with respect to
any other person, firm or corporation in any reasonable manner without waiving
the default remedied and without waiving any other prior or subsequent default
by Borrower and shall be reimbursed for its expenses in so remedying such
default. All rights and remedies of Lender hereunder are cumulative.

 

9.5     Successors and Assigns. This Agreement and the Loan Documents shall be
binding upon and inure to the benefit of Borrower, its heirs and personal
representatives and its permitted successors and assigns and Lender and its
successors and assigns, except that Borrower may not assign or transfer any of
its rights hereunder without the prior written consent of Lender.

 

9.6     Notices. Any notice, request, demand or other communication to be given
hereunder shall be in writing and, if to Borrower, delivered or mailed to it, at
the address specified on the signature page hereto or if to Lender, mailed or
delivered to it, at the address specified on the signature page hereto. All such
communications shall be deemed given or made when delivered via overnight
delivery service or personal service or, if mailed, forty-eight (48) hours after
being deposited in the mail with postage prepaid, in an official depository
maintained by the United States Post Office for the collection of mail, except
that notices from Borrower to Lender pursuant to any provision herein shall not
be effective until received by Lender. Unless otherwise provided under
applicable law, if there is more than one Borrower hereunder, any notice given
by Lender to any Borrower is deemed to be notice given to all Borrowers.

 

9.7     Entire Agreement. This Agreement, the Notes, the Collateral Documents
and any other Loan Documents executed in connection herewith integrate all the
terms and conditions mentioned herein or incidental hereto and represent the
entire understanding and agreement between the parties hereto with respect to
the subject matter hereof and supersede all prior oral representations and
negotiations and writings between the parties, including specifically, but
without limitation, the application for the Loan, any commitment letter and
correspondence related thereto. Unless the context otherwise requires, words in
the singular number include the plural and in the plural number include the
singular. Headings in the Agreement are for convenience purposes only and are
not to be used to interpret or define the provisions hereof. Time is of the
essence in the performance of this Agreement and the other Loan Documents.

 

9.8     Force Majeure. Borrower agrees that Lender shall not be liable and
Borrower will indemnify and hold Lender harmless from and against any error,
failure or delay in the performance of any of Lender’s obligations under this
Agreement which cause is beyond the control of Lender, including, without
limitation, any natural disaster, fire, flood, storm, war, strike, civil unrest,
terrorism, error in inoperability of communication equipment or links or power
supply, compliance with law or governmental order, direction of a jurisdiction
or any other circumstances beyond the control of Lender.

 

9.9     Severability. If any provision hereof is found to be invalid, illegal or
unenforceable in any respect by a court or governmental agency, all the other
provisions hereof will remain in full force and effect. This Agreement shall
survive and be construed as if such invalid or unenforceable provision had not
been contained herein.

 

9.10     Sharing of Information. Lender shall have the right to furnish to its
Affiliates and to such employees of its Affiliates as Lender shall deem
advisable for the conduct of its business, information concerning the business,
financial condition and property of Borrower, the Obligations and the terms,
conditions and other provisions thereof.

 

9.11     Authorization to Obtain Credit Reports. By signing below, each Borrower
who is an individual provides written authorization to Lender or its designee
(and any Lender hereof) to obtain Borrower’s personal credit profile from one or
more national credit bureaus. Such authorization shall extend to obtaining a
credit profile in considering this Agreement and subsequently for the purpose of
update, renewal or extension of such credit or additional credit and for
reviewing or collecting the resulting account.

 

- 17 -

--------------------------------------------------------------------------------

 

 

9.12     Consent to Participation. Borrower agrees and consents to Lender’s sale
or transfer, whether now or later, of one or more participation interests in the
Loans to one or more purchasers, whether related or unrelated to Lender. Lender
may provide, without any limitation, to any one or more purchasers, or potential
purchasers, any information or knowledge Lender may have about Borrower or about
any other matter relating to the Loans and Borrower hereby waives any rights to
privacy Borrower may have with respect to such matters. Borrower additionally
waives any and all notices of sale of participation interests, as well as all
notices of any repurchase of such participation interests.

 

9.13     Governing Law. This Agreement, the transactions contemplated hereby,
any claim, dispute or cause of action based upon this Agreement, and the
obligations of Lender and Borrower shall be interpreted and the rights and
liabilities of the parties shall be governed by, the laws of the Commonwealth of
Pennsylvania without regard to principles of conflict of laws. This Agreement
has been delivered to and accepted by Lender and will be deemed to be made in
the Commonwealth of Pennsylvania.

 

9.14     Inconsistent Provisions. The terms of this Agreement and any related
agreements, instruments or other documents, including, without limitation, the
Notes and the Collateral Documents, shall be cumulative except to the extent
that they are specifically inconsistent with each other, in which case the terms
of this Agreement shall prevail.

 

9.15     USA Patriot Act. Lender hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act, Lender is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
Lender to identify each Loan Party in accordance with the USA Patriot Act.

 

9.16     Limitation of Liability. To the fullest extent permitted by applicable
law, Borrower shall not assert, and hereby waives any claim against Lender, on
any theory of liability, for special, indirect, incidental, consequential or
punitive damages (but excluding direct or actual damages) arising out of, in
connection with or as a result of, this Agreement, any related Loan Documents,
the transactions contemplated hereby or thereby or any Loan or the use of the
proceeds.

 

9.17     Joint and Several Liability. If there is more than one Borrower, the
Obligations of each of them shall be joint and several, and each Borrower shall
make payment when due of the Obligations and such liability on the part of each
Borrower shall in no way be affected by any extension, renewal or forbearance
granted by Lender to any Borrower, failure of Lender to give any Borrower notice
of borrowing or any other notice, any failure of Lender to pursue or preserve
its rights against any Borrower, the release by Lender of any Collateral now or
hereafter acquired from any Borrower and such agreement by each Borrower to pay
upon any notice issued pursuant thereto is unconditional and unaffected by prior
recourse by Lender to the other Borrowers or any Collateral for such Borrower’s
Obligations or the lack thereof. The term “Borrower” shall include each as well
as all of them. Each Borrower waives all suretyship defenses.

 

9.18     Errors and Omissions. Borrower hereby agrees that it will (a)
re-execute and deliver documents that (i) were incorrectly prepared or signed
and/or (ii) are necessary or required for accurate, complete and internally
consistent documentation; (b) fully cooperate and correct, or permit Lender to
correct, any clerical errors in any Loan Document executed in relation to the
Loans made hereunder deemed necessary or desirable in the reasonable discretion
of Lender; and (c) fully cooperate and comply with all such request by Lender
pursuant hereto within five (5) days of request or as soon thereafter as
reasonable possible.

 

9.19     Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto on separate counterparts, each of which
when so executed and delivered shall be an original, but all such counterparts
shall together constitute one and the same agreement. Any signature delivered by
a party by facsimile or electronic transmission shall be deemed to be an
original signature hereto. Borrower agrees that in any legal proceeding, a copy
of this Agreement and any other Loan Document kept in Lender’s course of
business may be admitted into evidence as an original.

 

9.19     JURISDICTION AND VENUE. BORROWER KNOWINGLY, VOLUNTARILY, INTENTIONALLY
AND IRREVOCABLY (A) CONSENTS IN EACH ACTION AND OTHER LEGAL PROCEEDING COMMENCED
BY LENDER AND ARISING OUT OF OR OTHERWISE RELATING TO THIS AGREEMENT, ANY OF THE
LOANS, ANY OF THE NOTES OR ANY COLLATERAL RELATED HERETO TO THE JURISDICTION OF
ANY COURT THAT IS EITHER A COURT OF RECORD OF THE COMMONWEALTH OF PENNSYLVANIA
OR A COURT OF THE UNITED STATES LOCATED IN THE COMMONWEALTH OF PENNSYLVANIA AND
(B) WAIVES EACH OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION OR OTHER
LEGAL PROCEEDING.

 

9.20     WAIVER OF JURY TRIAL. BORROWER KNOWINGLY, VOLUNTARILY, INTENTIONALLY
AND IRREVOCABLY WAIVES ANY RIGHT TO A TRIAL BY JURY WITH RESPECT TO, AND IN, ANY
DISPUTE, CLAIM, DEMAND, ACTION OR OTHER LEGAL PROCEEDING OF ANY NATURE, RELATED
TO (A) THIS AGREEMENT, ANY OF THE LOANS, ANY RELATED LOAN DOCUMENTS OR ANY
COLLTERAL DOCUMENTS RELATED THERETO, (B) ANY TRANSACTION CONTEMPLATED IN ANY
SUCH DOCUMENTS OR (C) ANY NEGOTIATION, PERFORMANCE OR ENFORCEMENT OF THIS
AGREEMENT, ANY OF THE OBLIGATIONS, ANY OF THE RELATED LOAN DOCUMENTS OR ANY
COLLATERAL OR THE TRANSACTIONS RELATED THERETO. BORROWER ACKNOWLEDGES THAT IT
HAS BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED) BY
INDEPENDENT LEGAL COUNSEL AS NECESSARY AND APPROPRIATE.

 

- 18 -

--------------------------------------------------------------------------------

 

 

[Signature Page Follows]

 

- 19 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
signed by their duly authorized officers as of the date first written above.

 

 

 

ATTEST/WITNESS:

 

 

 

By: ________________________________________

Print Name: ________________________________

Print Title: _________________________________

Borrower:

 

SAKER AVIATION SERVICES, INC.

 

 

 

By: _____________________________________(SEAL)

Name: _________________________________________

Title: __________________________________________

 

Address: 20 South Street, Pier 6 East River

                  New York, NY 10004

     

Lender:

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

By: _____________________________________________

Name: __________________________________________

Title: ___________________________________________

 

Address: 731 Chestnut Street

                 Emmaus PA 18049 

   

 

 

03/12/2018 28995201

 

 

[SIGNATURE PAGE TO LOAN AGREEMENT]

 

- 20 -

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF COMPLIANCE CERTIFICATE

 

[For the Fiscal Year Ended     , 20__]

 

[For the Fiscal Quarter Ended     , 20__]

 

 

The undersigned, the ______________________________ of SAKER AVIATION SERVICES,
INC. (“Borrower”), hereby certifies to KEYBANK NATIONAL ASSOCIATION (“Lender”)
pursuant to the Loan Agreement effective as of March 15, 2018, entered into by
and between Borrower and Lender (together with all exhibits, schedules,
extensions, renewals, amendments, substitutions and replacements thereto and
thereof hereinafter the “Loan Agreement”), solely in his/her capacity as an
officer of Borrower and not in his personal capacity, as follows:

 

1.     The annual financial statements being delivered to Lender with this
Compliance Certificate are true, complete and correct and present fairly the
financial position of Borrower and the results of its operations and cash flows
for the period set forth above in conformance with GAAP consistently applied.

 

2.     No Event of Default exists on the date of this Compliance Certificate; no
Event of Default has occurred since the date of the previously delivered
Compliance Certificate; no Material Adverse Change has occurred since the date
of the previously delivered Compliance Certificate; and no event has occurred
since the date of the previously delivered Compliance Certificate which may
result in a Material Adverse Change.

 

[Note: If any of the above events has occurred or is continuing, set forth on an
attached sheet the nature thereof and the action which Borrower has taken, is
taking or proposes to take with respect thereto.]

 

3.     Borrower’s compliance with the financial covenants set forth in the Loan
Agreement is as follows:

 

 

Requirement

Actual

     

Minimum Operating Cash Flow to Fixed

Charges Ratio

 

Total Debt to Tangible Net Worth Ratio

Not less than 1.20 to 1.00

 

 

Not more than 2.0 to 1.0

_____ to 1.0

 

 

_____ to 1.0

 

 

 

4.     The calculations used in connection with the above financial covenants
are attached to this Compliance Certificate.

 

All capitalized terms used in this Compliance Certificate which are not defined
herein but which are defined in the Loan Agreement shall have the meanings given
them in the Loan Agreement.

 

Dated the _____ day of ____________________, 20____.

 

 

SAKER AVIATION SERVICES, INC.

 

 

 

By: ________________________________________ (SEAL)

Name:  ____________________________________________

Title: ________________________________________

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.3

 

LIST OF OFFICERS AND DIRECTORS

 

 

 

William B. Wachtel Chairman of the Board of Directors Alvin S. Trenk  Director,
Chief Executive Officer Ronald J. Ricciardi   Director, President Marc Chodock  
Director Roy P. Moskowitz    Director Ronald J. Ricciardi    Secretary

   

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.5

 

LIST OF LEASES

 

Concession Agreement, dated November 1, 2008, between the City of New York and
FirstFlight Heliports, LLC (subsidiary of the Borrower)

 

Lease Agreement, dated December 15, 2009, between the City of Garden City,
Kansas and FBO Air-Garden City, Inc.(subsidiary of Borrower)

 

Office Space Lease, dated August 28, 2013, between the Lehigh Valley Airport and
Saker Aviation Services (subsidiary of Borrower)

 

- 2 -

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.6

 

LITIGATION

 

 

None. See Item 3, “Legal Proceedings”, Form 10-K of Saker Aviation Services,
Inc. for the fiscal year ended December 31, 2016.

 

- 3 -

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.11

 

SUBSIDIARIES AND AFFILIATES

 

 

 

Subsidiaries

 

FirstFlight Heliports, LLC (New York LLC)

 

FBO Air-Garden City, Inc. (Kansas corp.)

 

Aircraft Services, Inc. (Kansas corp.); a subsidiary of FBO Air Garden City,
Inc. 

 

- 4 -

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.1

 

EXISTING DEBT

 

 

 

None.

 

- 5 -

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.2

 

PERMITTED ENCUMBRANCES

 

None.

 

- 6 -